IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                November 10, 2009
                                No. 09-30181
                              Summary Calendar              Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

EDGAR B BRANCH,

                                           Defendant-Appellant


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                          USDC No. 1:07-CR-10029-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
      Following a jury trial, Edgar B. Branch was convicted of one count of
voluntary manslaughter and was sentenced to serve 120 months in prison. In
this appeal, Branch argues that the evidence adduced at trial is insufficient to
support his conviction. He insists that the evidence shows that he acted under
duress and that he was forced to stab the victim to avoid meeting the same fate
himself.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-30181

      Because Branch moved for a judgment of acquittal at the close of the
Government’s case and again after he presented his own case, we conduct a de
novo review of his challenge to the sufficiency of the evidence. See United States
v. Shum, 496 F.3d 390, 391 (5th Cir. 2007). When conducting this analysis, we
view the evidence “in the light most favorable to the government with all
reasonable inferences and credibility choices made in support of a conviction.”
United States v. Anderson, 559 F.3d 348, 353 (5th Cir.) (internal quotation
marks and citation omitted), cert. denied, 129 S. Ct. 2814 (2009). “[I]f the
evidence would permit a rational fact finder to find every element of the offense
beyond a reasonable doubt, we must affirm.” Id.
      When viewed in light of the above-listed standards, the evidence adduced
at trial shows that Branch and the victim got into an altercation that ended with
the victim telling Branch that Branch would not be harmed and walking away
from Branch with his back turned. Branch then armed himself with two knives,
resumed the fight, and killed the victim. This evidence sufficed to permit a
reasonable juror to conclude that Branch committed the “unlawful killing of a
human being without malice” and “[u]pon a sudden quarrel or heat of passion.”
See 18 U.S.C. § 1112(a). This evidence concomitantly refutes Branch’s theory of
duress. See United States v. Posada-Rios, 158 F.3d 832, 873 (5th Cir. 1998). We
will not second-guess the jury’s decision to credit statements supporting this
version of events, nor will we reweigh the evidence. See United States v. Guidry,
406 F.3d 314, 318 (5th Cir. 2005); United States v. Rodriquez, 278 F.3d 486, 490
(5th Cir. 2002).
      The judgment of the district court is AFFIRMED.




                                        2